          Case 1:20-cv-05861-VEC Document 27 Filed 03/02/21 Page
                                                             USDC1 SDNY
                                                                   of 1

                                 MEMO ENDORSED
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                 LAW OFFICES                 DATE FILED: 
                                     MARK SCHERZER
                           49 NASSAU STREET, FOURTH FLOOR
                               NEW YORK, NEW YORK 10038
MARK SCHERZER                                                                  TELEPHONE: 212.406.9606
ņņņņņņņņņņņņņņņ                                                                TELECOPIER: 212.964.6903
A. CHRISTOPHER WIEBER                                                          mark.scherzer@verizon.net

                                                                       March 2, 2021
BY ECF Filing
Hon. Judge Valerie E. Caproni
U.S. District Court, Southern District of New York
40 Centre Street, Courtroom 443
New York, NY 10007

RE:    Kissel v. United Healthcare Ins. Co.
       20 CIV 5861 (VEC)

Dear Judge Caproni:

       I represent plaintiff, Ilan Kissel, in the above action, and write to request that the dates of
the summary trial briefing schedule be adjourned by one week from the deadlines established in
the Court's scheduling order dated January 15, 2021 (Doc. 25).

        The reason for the requested adjournment is longer than anticipated side-effect time from
my second COVID-19 vaccination which has impaired my work capacity. The current due date
of the initial papers is this Friday, March 5, 2021. There has been no prior request for
adjournment. Michael Bernstein, Esq., of Robinson & Cole, P.C., counsel for defendant United
Healthcare Insurance Company ("United"), has consented to this request. The proposed new
schedule for the summary trial briefs would be: Plaintiff's brief in favor of judgment due no later
than Friday, March 12, 2021; Defendant's brief in favor of judgment and in response to Plaintiff
due no later than Friday, April 9, 2021; Plaintiff's response to Defendant and Plaintiff's reply due
no later than Friday, May 7, 2021; and Defendant's reply due no later than Friday, May 21, 2021.

                                                                       Respectfully submitted,




                                                                       Mark Scherzer
                                                                       Attorney for Plaintiff

cc: Michael Bernstein, Esq.          Application GRANTED.
    Jovana Vunovic, Esq.
                                     SO ORDERED.


                                                                'DWH0DUFK
                                                                'DWH0

                                     HON. VALERIE CAPRONI
                                     UNITED STATES DISTRICT JUDGE
